Judgment affirmed.
Certiorari. Before Judge Harris. Carroll superior court. October term, 1892.
Cook was tried before the mayor of Carrollton and fined for disorderly conduct. By certiorari be alleged, that the finding was without evidence to sustain it under the charge, and that he was justified in striking one Williams, Williams being the aggressor. It appears from the answer of the mayor, which was not legally traversed, that the evidence showed that on a Sunday, Cook was at Benson’s stable in Carrollton with a number of others, one of whom, Williams, proposed that they have an egg-nog. Cook said he was in twenty-five cents. Williams told him he was a boy and that he (Williams) did not drink with boys. Defendant became angry, said his money was as good as anybody’s, and continued talking in an angry manner. Benson called Cook, who went to where Benson was in the back part of the stable, and as he started off Williams thought Cook cursed him, and when Cook came out of the stable, asked him if he did, to which he replied he did not. Williams told him, if he had cursed him he would have kicked him like he belonged to him. Cook knocked Williams down.. Several witnesses swore that Williams was not advancing and had not advanced upon Cook when he was knocked down by Cook. Witnesses for the defendant testified that Williams told Cook, if Cook had cursed him he would have whipped Cook like Cook belonged to him, and then Cook hit him with a stick, knocking him down, and that Williams was not advancing on Cook when he was knocked down. Two witnesses testified that Williams was advancing on Cook.
Cobb & Brother, for plaintiff in error.
Adamson & Jackson, contra.